Citation Nr: 1310201	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected post-operative residuals of a surgical excision of exostosis from the navicular of the right foot.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for arthritis of multiple extremities, to include as secondary to service-connected post-operative residuals of a surgical excision of exostosis from the navicular of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1986 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2008, the Veteran testified before a Veterans Law Judge regarding the issues on appeal.  That Veterans Law Judge is no longer with the Board.  A Veterans Law Judge who conducts a hearing must participate in any decision made on that appeal.  38 C.F.R. § 20.707 (2012).  Because the Veterans Law Judge who conducted the August 2008 hearing is no longer available, the Veteran was sent a letter offering him a hearing before a current Veterans Law Judge.  In a February 2013 written response, the Veteran requested such a hearing.  Therefore, remand is required to afford this Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge seated at the RO.  He should be afforded appropriate notice of the time, date, and location of his hearing.  

Thereafter, return the appeal to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


